Title: From George Washington to Timothy Pickering, 14 October 1781
From: Washington, George
To: Pickering, Timothy


                  Sir
                     
                     Head Quarters 14th October 1781
                  
                  You will be pleased to have the Flat Boats which are in James River mounted upon Carriages as expeditiously as possible and brought in the first instance into the old Field in front of Head Quarters, where they may remain upon their Carriages till wanted—As soon as they arrive you will apply to the Adjt Genl for a subalterns Guard for them.  I am sir Yr most obt servt.
                  
                  You will have the Boats covered with Boughs.
                  
               